DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See MPEP §608.02(V).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
the Specification lacks a brief description of the Figure; and
The abstract of the disclosure is objected to because it exceeds the allowed word limit. Correction is required. See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
The following terms lack a proper antecedent basis:
Term
Claim No.
Line(s)
the curing degree
1
1
the results of a D-optimal design of experiments
3
5
the printing parameters
4
7
these experiments
5
12
the parameters
5
30
the printing process
5
30
the results
6
5
the parameters
6
7
the machine speed
8
5
the number of additional lamps
8
12
the temperature during curing
8
15
the number of lamps
9
12
the temperature during the curing
9
14
the most critical area of the printed substrate
14
2-3
the highest calculated spectroscopic characteristic
14
4-5


Regarding claim 2, it appears that “an empirical model” in line 4 should be “the empirical model,” because an empirical model has already been recited in claim 1, unless, that is, Applicant intends for the empirical model of claim 2 to be a different empirical model than that of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 3, 5, 6, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is not clear if the “a second order empirical model” is the same empirical model from claim 1, or a separate empirical model in addition to the empirical model of claim 1.
Regarding claim 5, it is not clear what “most of these experiments” are, and no further guidance is provided in the Specification to determine the precise metes and bounds of this claim limitation.
Regarding claim 6, it is not clear what are “the other parameters,” and no further guidance is provided in the Specification to determine the precise metes and bounds of this claim limitation.
Regarding claim 14, it is not clear how an area can “resemble” the highest calculated spectroscopic characteristic, and no further guidance is provided in the Specification to determine the precise metes and bounds of this claim limitation.
Allowable Subject Matter
Claims 1, 2, 4, 7-13, and 15 are objected to, but would be allowable if the objections were overcome.
Claims 3, 5, 6, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, and the objections to any respective parent claims.
The following is an examiner’s statement of reasons for indicating allowable subject 
Regarding claim 1, the prior art of record does not teach or render obvious a method for controlling the curing degree of at least one at least partially cured ink and/or varnish printed on a substrate having all of the recited steps and structure, including b) cutting at least one sample from an area of the printed substrate provided in step a), placing the at least one sample in a solvent, in which at least one of the at least one extractable compound is soluble, incubating the solvent with the at least one sample placed therein for at least 10 seconds and removing the at least one sample from the solvent to obtain a solvent extract, c) quantitatively measuring a spectroscopic characteristic of the solvent extract at at least one wavelength between 190 and 4,000 nm, at which at least one of the at least one extractable compound absorbs or emits radiation, so as to obtain a measured numeric value of the spectroscopic characteristic, d) comparing the measured numeric value of the spectroscopic characteristic measured in step c) with a reference value of the spectroscopic characteristic for the same area of the printed substrate, from which the at least one sample has been cut out in step b), and e) outputting a result, wherein the reference value of the spectroscopic characteristic for the same area of the printed substrate, from which the at least one sample has been cut out in step b), has been obtained by the use of an empirical model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subhankar et al., US Patent Publication 2004/0180226 A1, discloses cutting a sample from a cured printed film and immersing the sample in a solvent simulating a food type for a test of pre-determined parameters, and then performing tests that may include spectroscopy to determine how much of an extracted oligomer may have migrated into the food simulant (¶¶ 0061-0063).
Luschtinetz et al., US Patent Publication 2021/0131965 A1 discloses a similar method of immersing a sample of printed material in a solvent, and analyzing the solvent using spectroscopy, but without using an empirical model as in the instant application. Additionally, the WIPO publication of Luschtinetz, which is the earliest published version, has an intervening publication date, which would appear to make Luschtinetz fall under the 102(b)(1)(A) exception to 102(a)(1) prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
08 September 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853